DETAILED ACTION
This Office action is in response to original application filed 05/19/2020.
Claims 1-20 are pending. Claims 8 and 17 are objected to. Claims 1-7, 9-16, and 18-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/19/2020 was filed prior to this Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Statutory Review under 35 USC § 101
Claims 1-9 are directed towards a method and have been reviewed.
Claims 1-9 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions, creating and restoring snapshots and deleting orphan cloud objects resulting from the restoration of snapshots.
Claims 10-18 are directed toward an article of manufacture and have been reviewed.
Claims 10-18 appear to be statutory, as the article of manufacture excludes transitory signals.
Claims 10-18 also appear to be statutory as they perform the method of claims 1-9, which is directed to significantly more than an abstract idea based on currently known judicial exceptions, creating and restoring snapshots and deleting orphan cloud objects resulting from the restoration of snapshots.
Claims 19-20 are directed toward a system and have been reviewed.
Claims 19-20 appear to be statutory under 35 USC § 101, as they invoke 35 U.S.C. 112(f). A claim that properly recites a means-type limitation cannot be software per se because it necessarily includes the processor along with the special programming that accomplishes the function.
Claims 19-20 also appear to be statutory as they perform the method of claims 1-2, which is directed to significantly more than an abstract idea based on currently known judicial exceptions, creating and restoring snapshots and deleting orphan cloud objects resulting from the restoration of snapshots.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 19-20 have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “processing device” coupled with functional language “intercepting,” “creating,” “obtaining,” and “using,” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim(s) 19-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:
Instant specification p18, lines 1-11 recite, “The processor 810 may comprise a microprocessor, a microcontroller…” and “The memory 812 may comprise random access memory (RAM), read-only memory (ROM)…” 
This is being viewed in light of the claim language reciting “at least one processing device comprising a processor coupled to a memory.”
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9; 10-15; and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagi et al., U.S. Patent Application Publication No. 2018/0284986 (hereinafter Bhagi) in view of Brixius et al., U.S. Patent Application Publication No. 2010/0088271 (hereinafter Brixius) in further view of Dell EMC Unity: Cloud Tiering Appliance (CTA): A Detailed Review (March 2019; provided in the IDS of 05/19/2020; shares assignee with instant application dated 05/19/2020; hereinafter CTA).

Regarding claim 1, Bhagi teaches:
A computer-implemented method comprising: …a user request to initiate a snapshot restore operation on a file system associated with a local storage system, (Bhagi ¶ 0067 teaches a file system associated with a local storage system as claimed: Primary data 112 is generally stored on primary storage device(s) 104 and is organized via a file system operating on the client computing device 102; see also ¶ 0058: Each virtual machine has one or more associated virtual disks. The hypervisor typically stores the data of virtual disks in files on the file system of the physical host machine; VMware's ESX Server provides the Virtual Machine File System (VMFS) for the storage of virtual machine disk files; ¶ 0115: A variety of different applications 110 can operate on a given client computing device 102, including operating systems, file systems; Bhagi FIG. 4, FIG. 6, ¶ 0290-0291: The VM synchronizer 404, at block 608, performs an incremental restore of data at the client computing device 102 to the simulated virtual disk 410 at the proxy system 308 [shows a restore operation, shown in the following paragraph to be merely initiated and not yet fully executed]; At block 610, the FS driver 412 intercepts one or more write commands to the simulated virtual disk 410 at the proxy system 308. By intercepting the one or more write commands, the write commands are not performed at the simulated disk 410. Instead, at block 612, the FS driver 412 performs the intercepted write commands at the virtual machine 310; Bhagi shows ultimately performing the claimed snapshot restoration in ¶ 0293: At block 616, the VM synchronizer 404 replaces the snapshot stored at the snapshot repository 408 with the new snapshot obtained at the block 614)
wherein the file system comprises one or more stub files that are indicative of locations of cloud objects comprising files that were previously sent from the local storage system to a cloud storage platform; (Bhagi ¶ 0059: storage devices are provided in a cloud storage environment (e.g., a private cloud or one operated by a third-party vendor), whether for primary data or secondary copies or both; ¶ 0075: After creation of a secondary copy 116 that represents certain primary data 112, a pointer or other location indicia (e.g., a stub) may be placed … to indicate the current location of a particular secondary copy 116; ¶ 0155-0157: When a user requests access to HSM data that has been removed or migrated, system 100 uses the stub to locate the data)
prior to the snapshot restore operation being performed, creating a current snapshot of the file system; (Bhagi FIG. 6, ¶ 0292: At block 614, the VM synchronizer 404 creates a new snapshot of the virtual machine 310 at the external resource system 302 [occurs prior to step 616])
obtaining an indication that the file system was successfully restored on the local storage system; and (Bhagi ¶ 0225 describes an indication of successful restoration: This can be useful for providing faster processing of secondary copies 116 during browsing, restores, or other operations. In some cases, once a chunk is successfully transferred to a secondary storage device 108, the secondary storage device 108 returns an indication of receipt, e.g., to media agent 144 and/or storage manager 140, which may update their respective indexes 153, 150 accordingly; see relevant ¶ 0058: Each virtual machine has one or more associated virtual disks. The hypervisor typically stores the data of virtual disks in files on the file system of the physical host machine; VMware's ESX Server provides the Virtual Machine File System (VMFS) for the storage of virtual machine disk files)
using the current snapshot to perform a synchronization operation, (Bhagi FIG. 6, ¶ 0293: At block 616, the VM synchronizer 404 replaces the snapshot stored at the snapshot repository 408 with the new snapshot obtained at the block 614. In some cases, the new snapshot is stored along with the snapshot stored at the snapshot repository 408)
…
wherein the method is performed by at least one processing device comprising a processor coupled to a memory. (Bhagi ¶ 0031:  the replication system comprising one or more hardware processors and configured with specific computer-executable instructions comprising receiving a trigger to replicate the client computing system; ¶ 0325: These computer program instructions may also be stored in a non-transitory computer-readable memory)
Bhagi does not expressly disclose:
wherein the synchronization operation deletes one or more orphan cloud objects in the cloud storage platform that resulted from the snapshot restore operation;
Bhagi further does not expressly disclose intercepting a user request.
However, Brixius teaches:
wherein the synchronization operation deletes one or more orphan cloud objects in the cloud storage platform that resulted from the snapshot restore operation; (Brixius ¶ 0007 shows a restore operation having been performed: Following a system crash or when any portion of the file system has been restored from a backup, the file system should be verified for data consistency. Each stub file needs to be verified that it points to a valid server object; if there is no server object associated with the local stub file, the stub file should be flagged as a client orphan; ¶ 0038-0046, ¶ 0046: If the file does not exist, then a server orphan 250 has been identified. Next, appropriate action is taken to mark the object as expired, such as deleting the server object from the storage repository server 160; ¶ 0048: after discovery, server orphans are directly deleted)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known restore operation techniques of Brixius to improve similar snapshot restoration techniques found within Bhagi.
In addition, both of the references (Bhagi and Brixius) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing data restoration.
Motivation to do so would be to improve the functioning of the snapshot restoration and snapshot repository replacement techniques of Bhagi with the verification for data consistency performed subsequently to a file system restoration shown in Brixius. Motivation to do so would also be the teaching, suggestion, or motivation in Brixius that would have led one of ordinary skill to arrive at the claimed invention, specifically Brixius ¶ 0011 referring to identifying both server orphans and file system client orphans in extremely large file systems in a single pass.
Bhagi in view of Brixius further does not expressly disclose intercepting a user request.
However, CTA teaches this by teaching the following:
intercepting a user request to initiate a … operation on a file system associated with a local storage system, (CTA p14: The Dell EMC Unity storage system has a native DHSM API, which can move a file from the storage system to the cloud. Moving the file leaves behind a small stub pointer in the file's original location. This process-of stubbing and relocating file data describes file tiering. After the stub files are in place, CTA's stub scanner constantly monitors them [this shows a file system associated with a local storage system] At a basic level, DHSM intercepts client access to data and takes an action before the client accesses the data. When a client tries to read or write to the file, DHSM intercepts that access request and takes an action on the archived data using the stub's information) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known stub and orphan management techniques as in CTA to improve similar snapshot management techniques found within Bhagi as modified.
In addition, both of the references (Bhagi as modified and CTA) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing data restoration and managing data backups.
Motivation to do so would be to improve the functioning of the snapshot backup and restoration techniques within Bhagi as modified with the cleanup of orphans created when stub files are deleted as shown in CTA. Motivation to do so would also be the teaching, suggestion, or motivation in CTA that would have led one of ordinary skill to arrive at the claimed invention, specifically CTA p5 referring to optimizing primary storage usage, dramatically improving storage efficiency, shortening the time required to back up data, and reducing overall Total Cost of Ownership (TCO) for primary storage.

Regarding claim 10, Bhagi teaches:
A non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device: (Bhagi ¶ 0325: Such instructions may be provided to a processor ... to produce a machine, such that the instructions, which execute via the processor(s) of the computer or other programmable data processing apparatus, create means for implementing the acts; These computer program instructions may also be stored in a non-transitory computer-readable memory)
…a user request to initiate a snapshot restore operation on a file system associated with a local storage system, (Bhagi ¶ 0067 teaches a file system associated with a local storage system as claimed: Primary data 112 is generally stored on primary storage device(s) 104 and is organized via a file system operating on the client computing device 102; see also ¶ 0058: Each virtual machine has one or more associated virtual disks. The hypervisor typically stores the data of virtual disks in files on the file system of the physical host machine; VMware's ESX Server provides the Virtual Machine File System (VMFS) for the storage of virtual machine disk files; ¶ 0115: A variety of different applications 110 can operate on a given client computing device 102, including operating systems, file systems; Bhagi FIG. 4, FIG. 6, ¶ 0290-0291: The VM synchronizer 404, at block 608, performs an incremental restore of data at the client computing device 102 to the simulated virtual disk 410 at the proxy system 308 [shows a restore operation, shown in the following paragraph to be merely initiated and not yet fully executed]; At block 610, the FS driver 412 intercepts one or more write commands to the simulated virtual disk 410 at the proxy system 308. By intercepting the one or more write commands, the write commands are not performed at the simulated disk 410. Instead, at block 612, the FS driver 412 performs the intercepted write commands at the virtual machine 310; Bhagi shows ultimately performing the claimed snapshot restoration in ¶ 0293: At block 616, the VM synchronizer 404 replaces the snapshot stored at the snapshot repository 408 with the new snapshot obtained at the block 614)
wherein the file system comprises one or more stub files that are indicative of locations of cloud objects comprising files that were previously sent from the local storage system to a cloud storage platform; (Bhagi ¶ 0059: storage devices are provided in a cloud storage environment (e.g., a private cloud or one operated by a third-party vendor), whether for primary data or secondary copies or both; ¶ 0075: After creation of a secondary copy 116 that represents certain primary data 112, a pointer or other location indicia (e.g., a stub) may be placed … to indicate the current location of a particular secondary copy 116; ¶ 0155-0157: When a user requests access to HSM data that has been removed or migrated, system 100 uses the stub to locate the data)
prior to the snapshot restore operation being performed, to create a current snapshot of the file system; (Bhagi FIG. 6, ¶ 0292: At block 614, the VM synchronizer 404 creates a new snapshot of the virtual machine 310 at the external resource system 302 [occurs prior to step 616])
to obtain an indication that the file system was successfully restored on the local storage system; and (Bhagi ¶ 0225 describes an indication of successful restoration: This can be useful for providing faster processing of secondary copies 116 during browsing, restores, or other operations. In some cases, once a chunk is successfully transferred to a secondary storage device 108, the secondary storage device 108 returns an indication of receipt, e.g., to media agent 144 and/or storage manager 140, which may update their respective indexes 153, 150 accordingly; see relevant ¶ 0058: Each virtual machine has one or more associated virtual disks. The hypervisor typically stores the data of virtual disks in files on the file system of the physical host machine; VMware's ESX Server provides the Virtual Machine File System (VMFS) for the storage of virtual machine disk files)
to use the current snapshot to perform a synchronization operation, (Bhagi FIG. 6, ¶ 0293: At block 616, the VM synchronizer 404 replaces the snapshot stored at the snapshot repository 408 with the new snapshot obtained at the block 614. In some cases, the new snapshot is stored along with the snapshot stored at the snapshot repository 408)
Bhagi does not expressly disclose:
wherein the synchronization operation deletes one or more orphan cloud objects in the cloud storage platform that resulted from the snapshot restore operation.
Bhagi further does not expressly disclose to intercept a user request.
However, Brixius teaches:
wherein the synchronization operation deletes one or more orphan cloud objects in the cloud storage platform that resulted from the snapshot restore operation. (Brixius ¶ 0007 shows a restore operation having been performed: Following a system crash or when any portion of the file system has been restored from a backup, the file system should be verified for data consistency. Each stub file needs to be verified that it points to a valid server object; if there is no server object associated with the local stub file, the stub file should be flagged as a client orphan; ¶ 0038-0046, ¶ 0046: If the file does not exist, then a server orphan 250 has been identified. Next, appropriate action is taken to mark the object as expired, such as deleting the server object from the storage repository server 160; ¶ 0048: after discovery, server orphans are directly deleted)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known restore operation techniques of Brixius to improve similar snapshot restoration techniques found within Bhagi.
In addition, both of the references (Bhagi and Brixius) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing data restoration.
Motivation to do so would be to improve the functioning of the snapshot restoration and snapshot repository replacement techniques of Bhagi with the verification for data consistency performed subsequently to a file system restoration shown in Brixius. Motivation to do so would also be the teaching, suggestion, or motivation in Brixius that would have led one of ordinary skill to arrive at the claimed invention, specifically Brixius ¶ 0011 referring to identifying both server orphans and file system client orphans in extremely large file systems in a single pass.
Bhagi in view of Brixius further does not expressly disclose to intercept a user request.
However, CTA teaches this by teaching the following:
to intercept a user request to initiate a … operation on a file system associated with a local storage system, (CTA p14: The Dell EMC Unity storage system has a native DHSM API, which can move a file from the storage system to the cloud. Moving the file leaves behind a small stub pointer in the file's original location. This process-of stubbing and relocating file data describes file tiering. After the stub files are in place, CTA's stub scanner constantly monitors them [this shows a file system associated with a local storage system] At a basic level, DHSM intercepts client access to data and takes an action before the client accesses the data. When a client tries to read or write to the file, DHSM intercepts that access request and takes an action on the archived data using the stub's information) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known stub and orphan management techniques as in CTA to improve similar snapshot management techniques found within Bhagi as modified.
In addition, both of the references (Bhagi as modified and CTA) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing data restoration and managing data backups.
Motivation to do so would be to improve the functioning of the snapshot backup and restoration techniques within Bhagi as modified with the cleanup of orphans created when stub files are deleted as shown in CTA. Motivation to do so would also be the teaching, suggestion, or motivation in CTA that would have led one of ordinary skill to arrive at the claimed invention, specifically CTA p5 referring to optimizing primary storage usage, dramatically improving storage efficiency, shortening the time required to back up data, and reducing overall Total Cost of Ownership (TCO) for primary storage.

Regarding claim 18, Bhagi teaches:
An apparatus comprising: at least one processing device comprising a processor coupled to a memory; the at least one processing device being configured: (Bhagi ¶ 0031: the replication system comprising one or more hardware processors and configured with specific computer-executable instructions comprising receiving a trigger to replicate the client computing system; ¶ 0325: These computer program instructions may also be stored in a non-transitory computer-readable memory)
…a user request to initiate a snapshot restore operation on a file system associated with a local storage system, (Bhagi ¶ 0067 teaches a file system associated with a local storage system as claimed: Primary data 112 is generally stored on primary storage device(s) 104 and is organized via a file system operating on the client computing device 102; see also ¶ 0058: Each virtual machine has one or more associated virtual disks. The hypervisor typically stores the data of virtual disks in files on the file system of the physical host machine; VMware's ESX Server provides the Virtual Machine File System (VMFS) for the storage of virtual machine disk files; ¶ 0115: A variety of different applications 110 can operate on a given client computing device 102, including operating systems, file systems; Bhagi FIG. 4, FIG. 6, ¶ 0290-0291: The VM synchronizer 404, at block 608, performs an incremental restore of data at the client computing device 102 to the simulated virtual disk 410 at the proxy system 308 [shows a restore operation, shown in the following paragraph to be merely initiated and not yet fully executed]; At block 610, the FS driver 412 intercepts one or more write commands to the simulated virtual disk 410 at the proxy system 308. By intercepting the one or more write commands, the write commands are not performed at the simulated disk 410. Instead, at block 612, the FS driver 412 performs the intercepted write commands at the virtual machine 310; Bhagi shows ultimately performing the claimed snapshot restoration in ¶ 0293: At block 616, the VM synchronizer 404 replaces the snapshot stored at the snapshot repository 408 with the new snapshot obtained at the block 614)
wherein the file system comprises one or more stub files that are indicative of locations of cloud objects comprising files that were previously sent from the local storage system to a cloud storage platform; (Bhagi ¶ 0059: storage devices are provided in a cloud storage environment (e.g., a private cloud or one operated by a third-party vendor), whether for primary data or secondary copies or both; ¶ 0075: After creation of a secondary copy 116 that represents certain primary data 112, a pointer or other location indicia (e.g., a stub) may be placed … to indicate the current location of a particular secondary copy 116; ¶ 0155-0157: When a user requests access to HSM data that has been removed or migrated, system 100 uses the stub to locate the data)
prior to the snapshot restore operation being performed, creating a current snapshot of the file system; (Bhagi FIG. 6, ¶ 0292: At block 614, the VM synchronizer 404 creates a new snapshot of the virtual machine 310 at the external resource system 302 [occurs prior to step 616])
obtaining an indication that the file system was successfully restored on the local storage system; and (Bhagi ¶ 0225 describes an indication of successful restoration: This can be useful for providing faster processing of secondary copies 116 during browsing, restores, or other operations. In some cases, once a chunk is successfully transferred to a secondary storage device 108, the secondary storage device 108 returns an indication of receipt, e.g., to media agent 144 and/or storage manager 140, which may update their respective indexes 153, 150 accordingly; see relevant ¶ 0058: Each virtual machine has one or more associated virtual disks. The hypervisor typically stores the data of virtual disks in files on the file system of the physical host machine; VMware's ESX Server provides the Virtual Machine File System (VMFS) for the storage of virtual machine disk files)
using the current snapshot to perform a synchronization operation, (Bhagi FIG. 6, ¶ 0293: At block 616, the VM synchronizer 404 replaces the snapshot stored at the snapshot repository 408 with the new snapshot obtained at the block 614. In some cases, the new snapshot is stored along with the snapshot stored at the snapshot repository 408)
Bhagi does not expressly disclose:
wherein the synchronization operation deletes one or more orphan cloud objects in the cloud storage platform that resulted from the snapshot restore operation.
Bhagi further does not expressly disclose intercepting a user request.
However, Brixius teaches:
wherein the synchronization operation deletes one or more orphan cloud objects in the cloud storage platform that resulted from the snapshot restore operation. (Brixius ¶ 0007 shows a restore operation having been performed: Following a system crash or when any portion of the file system has been restored from a backup, the file system should be verified for data consistency. Each stub file needs to be verified that it points to a valid server object; if there is no server object associated with the local stub file, the stub file should be flagged as a client orphan; ¶ 0038-0046, ¶ 0046: If the file does not exist, then a server orphan 250 has been identified. Next, appropriate action is taken to mark the object as expired, such as deleting the server object from the storage repository server 160; ¶ 0048: after discovery, server orphans are directly deleted)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known restore operation techniques of Brixius to improve similar snapshot restoration techniques found within Bhagi.
In addition, both of the references (Bhagi and Brixius) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing data restoration.
Motivation to do so would be to improve the functioning of the snapshot restoration and snapshot repository replacement techniques of Bhagi with the verification for data consistency performed subsequently to a file system restoration shown in Brixius. Motivation to do so would also be the teaching, suggestion, or motivation in Brixius that would have led one of ordinary skill to arrive at the claimed invention, specifically Brixius ¶ 0011 referring to identifying both server orphans and file system client orphans in extremely large file systems in a single pass.
Bhagi in view of Brixius further does not expressly disclose intercepting a user request.
However, CTA teaches this by teaching the following:
intercepting a user request to initiate a … operation on a file system associated with a local storage system, (CTA p14: The Dell EMC Unity storage system has a native DHSM API, which can move a file from the storage system to the cloud. Moving the file leaves behind a small stub pointer in the file's original location. This process-of stubbing and relocating file data describes file tiering. After the stub files are in place, CTA's stub scanner constantly monitors them [this shows a file system associated with a local storage system] At a basic level, DHSM intercepts client access to data and takes an action before the client accesses the data. When a client tries to read or write to the file, DHSM intercepts that access request and takes an action on the archived data using the stub's information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known stub and orphan management techniques as in CTA to improve similar snapshot management techniques found within Bhagi as modified.
In addition, both of the references (Bhagi as modified and CTA) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing data restoration and managing data backups.
Motivation to do so would be to improve the functioning of the snapshot backup and restoration techniques within Bhagi as modified with the cleanup of orphans created when stub files are deleted as shown in CTA. Motivation to do so would also be the teaching, suggestion, or motivation in CTA that would have led one of ordinary skill to arrive at the claimed invention, specifically CTA p5 referring to optimizing primary storage usage, dramatically improving storage efficiency, shortening the time required to back up data, and reducing overall Total Cost of Ownership (TCO) for primary storage.

Regarding claims 2, 11, and 20, Bhagi in view of Brixius and CTA teaches all the features with respect to claims 1, 10, and 19 above respectively including:
deleting the current snapshot in response to completion of the synchronization operation. (CTA p22: you can free up space on the storage system by deleting source snapshots after they are backed up to the cloud)


Regarding claims 3 and 12, Bhagi in view of Brixius and CTA teaches all the features with respect to claims 1 and 10 above respectively including:
deleting a given one of the stub files from the local storage platform in response to a user operation; and (CTA p6: Deleting a stub; CTA p20: Orphans are created when stub files are deleted from the source; You can set a policy to delete stubs that fit a criterion that you set [directed towards a user])
adding a record to a database of the local storage system that is indicative of the time the stub file was deleted. (CTA p20: Every time the Stub Scanner sees a stub, CTA records a "last seen" time in its database. If the stub is deleted, the stub scanner identifies the file in the repository that was linked to the stub as an orphan. Because it records the “last seen" time in its database, CTA can calculate how long the file has been an orphan)

Regarding claims 4 and 13, Bhagi in view of Brixius and CTA teaches all the features with respect to claims 3 and 12 above respectively including:
wherein the synchronization operation comprises: determining that a previous snapshot of the file system does not exist; and (CTA p6: Orphan file - When a file is archived, a stub on the source NAS server points to the archived file. Deleting a stub does not automatically delete the archived file. Instead the archived file becomes an orphan; Stub - A file ... that replaces the original file on the Dell EMC Unity file system. The stub file contains all the metadata associated with the archived file that is required for accessing the archived data on the cloud repository)
deleting the cloud objects from the cloud storage platform that correspond to the records in the database. (CTA p6 describes cloud objects and cloud storage: The stub file contains all the metadata associated with the archived file that is required for accessing the archived data on the cloud repository; p19 describes the database: Each time a file is archived, an entry in the CTA [Cloud Tiering Appliance] database records the file's original location on the source and the file's location in the repository; p20 describes cloud objects: Orphans are created when stub files are deleted from the source, as the actual files in the repository are not automatically deleted and become orphans; To delete orphan files and recover space or the repository, run the Delete Orphans task)

Regarding claims 5 and 14, Bhagi in view of Brixius and CTA teaches all the features with respect to claims 3 and 12 above respectively.
Bhagi teaches:
wherein the synchronization operation comprises: determining that one or more previous snapshots of the file system exist; and (Bhagi FIG. 6, ¶ 0293: At block 616, the VM synchronizer 404 replaces the snapshot stored at the snapshot repository 408 with the new snapshot obtained at the block 614 [shows synchronization]; In cases where multiple copies of the snapshot are stored, the current snapshot may be marked or tagged as being current and one or more previous snapshots may be marked or tagged as noncurrent snapshots or with a timestamp indicating when the one or more snapshots were generated)
deleting … based on the current snapshot, [and] the one or more previous snapshots, (Bhagi FIG. 6, ¶ 0293: At block 616, the VM synchronizer 404 replaces the snapshot stored at the snapshot repository 408 [replacement shows a deletion] with the new snapshot obtained at the block 614 [shows claimed 'current snapshot']; ¶ 0293 also shows the involvement of previous snapshots: In cases where multiple copies of the snapshot are stored, the current snapshot may be marked or tagged as being current and one or more previous snapshots may be marked or tagged as noncurrent snapshots or with a timestamp indicating when the one or more snapshots were generated)
CTA teaches:
deleting a given one of the cloud objects from the cloud storage platform based on … the time the stub file corresponding to the given cloud object was deleted. (CTA p20: Every time the Stub Scanner sees a stub, CTA records a "last seen" time in its database. If the stub is deleted, the stub scanner identifies the file in the repository that was linked to the stub as an orphan. Because it records the “last seen" time in its database, CTA can calculate how long the file has been an orphan. CTA uses the orphan age to determine which orphans to delete [shows deletion of cloud objects]. You can set a policy to delete stubs that fit a criterion that you set. For example, deletes any orphans larger than 2 MB or older than 4 months [corresponds to the claimed 'time the stub file ... was deleted' based on the 'calculate how long the file has been an orphan' language])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known stub and orphan management techniques as in CTA to improve similar snapshot management techniques found within Bhagi as modified.
Motivation to do so would be to improve the functioning of the external snapshot management of Bhagi as modified with the orphan age and deletion policies of CTA (CTA p20).

Regarding claims 6 and 15, Bhagi in view of Brixius and CTA teaches all the features with respect to claims 5 and 14 above respectively including:
creating the one or more previous snapshots on the local storage system based on one or more user defined policies, (Bhagi ¶ 0175-0178 describe administrator-driven information management policies comprising storage policies, relevant to the claimed 'user defined policies': Depending on the configuration, subclients can correspond to files, folders, virtual machines, databases, etc. ...an administrator may find it preferable to separate e-mail data from financial data using two different subclients; administrators can manually configure information management policies 148 and/or other settings; see also ¶ 0177 showing the storage policy does involve snapshots: A storage policy can also specify the type(s) of associated operations, such as backup, archive, snapshot, auxiliary copy, or the like)
wherein each of the one or more previous snapshots are associated with a respective creation time. (Bhagi ¶ 0075: system 100 may create and manage multiple secondary copies 116 of a particular data object or metadata, each copy representing the state of the data object in primary data 112 at a particular point in time; system 100 may continue to manage point-in-time representations of that data object; ¶ 0135: A backup operation creates a copy of a version of primary data 112 at a particular point in time (e.g., one or more files or other data units))

Regarding claims 9 and 18, Bhagi in view of Brixius and CTA teaches all the features with respect to claims 1 and 10 above respectively including:
wherein a given one of the stub files comprises a pointer to an address of the corresponding cloud objects within the cloud storage platform. (CTA p6: Cloud Tiering Appliance (CTA); When a file is archived, a stub on the source NAS server points to the archived file; p19: When a file is archived to a cloud repository, the stub in the source NAS Server points to the file location in the cloud repository)

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagi in view of Brixius in further view of CTA in further view of Jaquette et al., U.S. Patent Application Publication No. 2015/0310080 (hereinafter Jaquette).

Regarding claims 7 and 16, Bhagi in view of Brixius and CTA teaches all the features with respect to claims 6 and 15 above respectively including but does not expressly disclose:
wherein the synchronization operation comprises: looping through each of the one or more previous snapshots of the file system based on the respective creation times to determine whether or not to delete the given cloud object.
However, Jaquette teaches:
wherein the synchronization operation comprises: looping through each of the one or more previous snapshots of the file system based on the respective creation times to determine whether or not to delete the given cloud object. (Jaquette FIG. 9, ¶ 0046 describes working with previous snapshots: At block 906, the repository copy manager 108 determines changed PiT data 208 from the change information 206 for each of the PiT copies 200.sub.i having a point-in-time [shows creation times] less than or equal to the restore time T.sub.R. ...The determined most recent of the changed PiT data is copied (at block 910) to the restore copy 124 to roll the restore copy 124 forward to the time of the restore time T.sub.R; FIG. 10, ¶ 0050 describes looping: The repository copy manager 108 performs a loop of operations at blocks 1004 through 1016 for each data block in the change information 206; ¶ 0050 also describes deletion of objects: The generated merged PiT copy is stored (at block 1018) in the repository 110 and the selected PiT copies 200.sub.i . . . 200.sub.n subject to the merge may be removed from the repository 110 after forming the merged PiT copy in the repository 110; ¶ 0067 describes a cloud-based embodiment: Computer system/server 1102 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known multiple point-in-time copy management techniques as in Jaquette to improve similar snapshot management techniques found within Bhagi as modified.
In addition, both of the references (Bhagi as modified and Jaquette) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing snapshots/point-in-time copies.
Motivation to do so would be to improve the functioning of the snapshot backup and restoration techniques within Bhagi as modified with the merging of multiple point-in-time copies (and managing point-in-time copies not determined to be “merged into.” Motivation to do so would also be fortify the teachings of Bhagi as modified involving an external resource system (such as a cloud-based storage or resource system) (Bhagi ¶ 0005) with the teachings of Jaquette involving separately maintaining, using, and managing a repository from a storage controller (Jaquette ¶ 0016).

Allowable Subject Matter
Claims 8 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        June 1, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164